Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 3 and 5-14 are previously presented.
Claim 2 is canceled.
This action is made FINAL. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9, 10, 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao (U.S. Pub. No. 20180141544) in view of Berntrop (U.S. Publication No. 20180284785).
Regarding claim 1:
Xiao teaches:
A method for automated avoidance of a collision of a vehicle (10) with an object in the surroundings of the vehicle (10) in which: ("The present disclosure is generally directed to vehicle systems, in particular, toward collision avoidance systems." [0002])
a) multiple vehicle paths (12, 14, 16) for the vehicle are predicted and each is weighted with a vehicle path probability; ("the ellipses 928 can represent a further position at time "t" where the vehicle or object is likely to move to based on the movement of the vehicle or object and the constraints to that movement." [0126]; Paragraph [0124] shows that a stochastic model is used to show the many paths that the vehicle or object can take over a certain amount of time. This paragraph [0126] shows that a predicted path can be displayed in the stochastic model as an ellipse. Paragraph [0127] shows that the probabilities can be weighted, "The probabilities can range from 100% to 0%.", Paragraph [0129] shows that each vector path is weighted with a vehicle path probability, “The model provides a series of vectors 1104 as shown in FIG. 11. Each vector 1104 may have a probability of a resultant collision with one or more of the objects in the driving environment. Thus, if a vehicle 100 proceeds along the vector 1104 or attempts to change to a different pathway, the probability of a collision can be determined. For example, the vehicle hazard detection component 1212 can, at a time "t" in the future, determine one or more possible positions of the vehicle 100 in a driving environment 1100 (which could be, for example, an XY coordinate system).”)
b) the vehicle surroundings are captured by an imaging vehicle sensor; ("the movement of the vehicle or object to the next state or position depends, at least partially, on the current state and or past states, as measured by the sensors and described in conjunction with FIG. 8A." [0124]; here it shows that the state of the vehicle and the state of its surroundings are captured by sensors. Paragraph [0052] shows that the sensors can be image sensors.)
c) an object (20) is detected in the vehicle surroundings; (“For another vehicle or object, a stochastic process is a time sequence representing the evolution of movement of the vehicle or object represented by a positing in three-dimensional (or two-dimensional) space, where the position change is subject to a random variation. The output of the stochastic model is a probability that the vehicle or object will be in a particular position at some time "t" in the future. In using the stochastic process, the movement of the vehicle or object to the next state or position depends, at least partially, on the current state and or past states, as measured by the sensors and described in conjunction with FIG. 8A.” [0124]; here it shows that an object can be detected over a time sequence.)
d) at least one object path (22, 24) in the vehicle surroundings is predicted and is weighted with an object path probability, ("To accomplish the determination of the path of the object, the processor 708 can, for example, apply stochastic modeling to determine the probabilistic path of an object." [0124])
e) one of the vehicle paths (12, 14, 16) is tested for collision with at least one object path (22, 24) and if a collision is possible, a collision probability with the at least one object path (22, 24) is calculated, ("Each vector 1104 may have a probability of a resultant collision with one or more of the objects in the driving environment. Thus, if a vehicle 100 proceeds along the vector 1104 or attempts to change to a different pathway, the probability of a collision can be determined." [0129]; here it shows that each vector representing a path of the vehicle has a determined probability of a collision with an object and its path.)
f) a weighting criterion for an overall probability of collision of the vehicle (10) with the object (20) is ascertained and tested for whether the weighting criterion exceeds a threshold, ("The CPU 708 can determine the probability of an object being in the same position as the vehicle 100 at that time t by multiplying the probability of the object being in the position by the probability of the vehicle 100 being in the position. Then, the CPU 708 can compare the probability of the object and the vehicle 100 occupying the same position to a threshold. The threshold can be predetermined or be set by a user, manufacture, dealer, etc." [0130])
g) a collision avoidance maneuver is triggered when the threshold is exceeded. ("If the probability is above the threshold, the current or analyzed vector for the vehicle should be avoided. For example, if the collision has a 30 percent or greater chance of occurring, the vehicle 100 then must try to avoid that collision." [0131])
Xiao doesn’t explicitly teach that the vehicle paths are predicted based on driving dynamics data of the vehicle and an error probability distribution of the driving dynamics data of the vehicle, however,
Berntrop teaches:
Vehicle paths (12, 14, 16) for the vehicle (10) are predicted based on driving dynamics data of the vehicle (10) and an error probability distribution of the driving dynamics data of the vehicle (10) (“FIG. 5D shows an example of modeling a motion of a vehicle using a probability density function according to one embodiment. In the scenario of FIG. 5D, the vehicle being measured 510d is behind the host vehicle 530d. The lane boundaries 540d are also shown. There are a number of uncertainties in the prediction. For example, sensor uncertainties or uncertainties in the map of the road network, which combined gives uncertainties 509d on the position and velocity of the measured vehicle and uncertainties 530d on the position and velocity of the host vehicle. In addition, even if the feasible trajectory 512d is generated from vehicles measured in the past, it is not entirely certain that the measured vehicle 510d, even though the trajectory 512d has been considered as similar, will follow the feasible trajectory. Thus, the prediction inherently has additional uncertainties 511d.” [0084]; here it shows that feasible trajectories are determined based on sensor uncertainties. See also [0085] and [0086].)
Xiao and Berntrop are analogous art because they are in the same field of art, path planning for autonomous vehicles. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the vehicle paths taught by Xiao to be based on the sensor uncertainties of Berntrop in order for vehicle paths to be predicted based on driving dynamics data and an error probability distribution of the driving dynamics data of the vehicle. The teaching suggestion/motivation to combine is that it would help overcome inherent uncertainties in the predictions as taught by Berntrop in paragraph [0084], “Thus, the prediction inherently has additional uncertainties 511d.”

Regarding claim 3:
Xiao in view of Berntrop teaches all of the limitations of claim 1.
Xiao teaches:
The method according to claim 1, wherein multiple object paths (22, 24) are predicted, and each is weighted with an object path probability, wherein one of the vehicle paths (12, 14 16) and one of the object paths (22, 24) are tested in pairs for the possibility of collision and if a collision is possible that pair is weighted with a collision probability. ("In step 1616, the vehicle hazard detection component 1212 can determine the probability of whether an object and the vehicle 100 may occupy the same position at that time t. Thus, using the stochastic models 928, 936, 1004, the vehicle hazard detection component 1212 can determine if the current vector for the vehicle 100 may put the vehicle at the same position, as set in step 1608, at the time t, set in step 1612, as another object. As there is only a probability that an object will be at that position, the vehicle hazard detection 1212 can determine what the probability is for that position and time." [0160]; here it shows that the vehicle hazard detection component can determine based on multiple object paths (as seen in paragraph [0153]) with an object path probability (as seen in [0151]) whether or not a vehicle path and a object path will meet at certain positions over time. If there is a probability that an object path intersects a vehicle path, a weighted collision probability is determined.)

Regarding claim 4:
Xiao in view of Berntrop teaches all of the limitations of claim 3.
Xiao teaches:
The method according to claim 3, wherein the multiple object paths (22, 24) are ascertained on the basis of object capture data and an error probability distribution of the object capture data. ("the object direction engine 1204 can create a trajectory distribution as described in conjunction with FIG. 9A through FIG. 10. For moving objects in a three-dimensional space, the trajectory can be predicted simply by the laws of physics. For moving objects that are governed by laws or other rules (e.g., cars, pedestrians, bicycles, etc.) the distribution of trajectories can be predicted with a machine learning model applied to the sensor data, which includes recognizing the type of object, recognizing applicable road/lanes, traffic signs, etc." [0150]; here it shows that multiple object paths are identified using a trajectory distribution (error probability distribution) based on captured sensor data.)

Regarding claim 5:
Xiao in view of Berntrop teaches all of the limitations of claim 1.
Xiao teaches:
The method according to claim 1, wherein the collision probability is ascertained from the vehicle path probability and the object path probability. ("The vehicle hazard detection component 1212 can then determine, based on the vehicle's current trajectory, whether any of the object's probabilistic trajectories could cause a possible collision, in step 1516. With the above stochastic models associated with the objects, the vehicle hazard detection component 1212 can apply a function "f" to calculate and/or estimate the probability the vehicle 100, 1804 will collide with one or more of the other objects at time step t given the vehicle's position as P_x, P_y, where P_x is the probability of the vehicle 100, 1804 being at a position on an X axis and where P_y is the probability of the vehicle 100, 1804 being at a position on an Y axis." [0152]; here it shows that the collision probability is determined based on a vehicle's probable path and an object's probabilistic trajectory.)

Regarding claim 9:
Xiao in view of Berntrop teaches all of the limitations of claim 1.
Xiao teaches:
The method according to claim 1, wherein the vehicle path probabilities are tested for exceeding a threshold and the collision probability is calculated only for vehicle paths (12, 14, 16) that exceed the threshold. ("If the probability is above the threshold, the current or analyzed vector for the vehicle should be avoided. For example, if the collision has a 30 percent or greater chance of occurring, the vehicle 100 then must try to avoid that collision." [0131]; here it shows that a vehicle's vector path probability is analyzed to see if it exceeds a threshold and is only considered as a collision probability if it exceeds the threshold.)


Regarding claim 10:
Xiao in view of Berntrop teaches all of the limitations of claim 1.
Xiao teaches:
The method according to claim 1, wherein multiple objects in the vehicle surroundings are captured, ("Sensor data and information may be collected by one or more sensors or systems 116A-K, 112 of the vehicle 100 monitoring the vehicle sensing environment 200. This information may be processed (e.g., via a processor, computer-vision system, etc.) to determine targets (e.g., objects, signs, people, markings, roadways, conditions, etc.) inside one or more detection zones 208, 216A-D associated with the vehicle sensing environment 200." [0040]; here it shows that multiple different objects can be detected.)
a priority is assigned to a respective object with respect to the other objects captured and method steps d through g are carried out for a predetermined number of highest priority objects. ("For example, vector 1104A and 1104D have a near 80 percent or greater chance of causing a collision. While vectors 1104B and 1104E have a less than 40 percent chance of causing a collision, and vector 1104C has a 40 percent chance of causing a collision. These vectors 1104 may cover numerous possible vectors and provide a continuous probabilistic model of which vectors have high probabilities of collision and which do not. As such, the vehicle 100 can then determine a best path of travel by determining the least probable path for collision." [0131])

Regarding claim 13:
Xiao in view of Berntrop teaches all of the limitations of claim 1.
Xiao teaches:
Method according to claim 1, wherein the collision avoidance maneuver comprises the vehicle being automatically guided along a path that does not intersect the at least one object path (22, 24) and/or along a path of a lower collision probability. ("For example, vector 1104A and 1104D have a near 80 percent or greater chance of causing a collision. While vectors 1104B and 1104E have a less than 40 percent chance of causing a collision, and vector 1104C has a 40 percent chance of causing a collision. These vectors 1104 may cover numerous possible vectors and provide a continuous probabilistic model of which vectors have high probabilities of collision and which do not. As such, the vehicle 100 can then determine a best path of travel by determining the least probable path for collision." [0131])

Regarding claim 14:
Xiao in view of Berntrop teaches all of the limitations of claim 1.
Xiao teaches:
Method according to claim 1, wherein the collision avoidance maneuver is triggered by a microprocessor integrated into a camera module and is predetermined for at least one automotive system. ("one or more of the sensors 306-337 described above may include one or more processors configured to process and/or interpret signals detected by the one or more sensors 306-337. In some embodiments, the processing of at least some sensor information provided by the vehicle sensors and systems 304 may be processed by at least one sensor processor 340." [0056]; here it shows that the sensors can include processors that can interpret signals detected by the sensors. Paragraph [0052] show that the sensors can be camera sensors. "In this example, the vehicle control system 348 may receive sensor data describing an environment surrounding the vehicle 100 and, based on the sensor data received, determine to adjust the acceleration, power output, and/or braking of the vehicle 100. The vehicle control system 348 may additionally control steering and/or other driving functions of the vehicle 100." [0057]; here it shows that the collision avoidance maneuvering can be triggered by sensor data received from the driving sensors.)

Regarding claim 15:
Xiao in view of Berntrop teaches all of the limitations of claim 1.
Berntrop further teaches:
The method according to claim 1, wherein one of the vehicle paths (14) is predicted based on the driving dynamics data of the vehicle (10) and the remaining vehicle paths (12, 16) are predicted based on the error probability distribution of the driving dynamics data. (“FIG. 5D shows an example of modeling a motion of a vehicle using a probability density function according to one embodiment. In the scenario of FIG. 5D, the vehicle being measured 510d is behind the host vehicle 530d. The lane boundaries 540d are also shown. There are a number of uncertainties in the prediction. For example, sensor uncertainties or uncertainties in the map of the road network, which combined gives uncertainties 509d on the position and velocity of the measured vehicle and uncertainties 530d on the position and velocity of the host vehicle. In addition, even if the feasible trajectory 512d is generated from vehicles measured in the past, it is not entirely certain that the measured vehicle 510d, even though the trajectory 512d has been considered as similar, will follow the feasible trajectory. Thus, the prediction inherently has additional uncertainties 511d.” [0084])
Xiao and Berntrop are analogous art because they are in the same field of art, path planning for autonomous vehicles. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the vehicle paths taught by Xiao to be based on the sensor uncertainties of Berntrop in order for vehicle paths to be predicted based on driving dynamics data and an error probability distribution of the driving dynamics data of the vehicle. The teaching suggestion/motivation to combine is that it would help overcome inherent uncertainties in the predictions as taught by Berntrop in paragraph [0084], “Thus, the prediction inherently has additional uncertainties 511d.”

Regarding claim 16:
Xiao in view of Berntrop teaches all of the limitations of claim 1.
Berntrop further teaches:
Wherein the remaining vehicle paths are estimated from the error probability distribution of at least one of a yaw rate, a steering angle, a transverse acceleration, and a speed of the vehicle. (“FIG. 5D shows an example of modeling a motion of a vehicle using a probability density function according to one embodiment. In the scenario of FIG. 5D, the vehicle being measured 510d is behind the host vehicle 530d. The lane boundaries 540d are also shown. There are a number of uncertainties in the prediction. For example, sensor uncertainties or uncertainties in the map of the road network, which combined gives uncertainties 509d on the position and velocity of the measured vehicle and uncertainties 530d on the position and velocity of the host vehicle. In addition, even if the feasible trajectory 512d is generated from vehicles measured in the past, it is not entirely certain that the measured vehicle 510d, even though the trajectory 512d has been considered as similar, will follow the feasible trajectory. Thus, the prediction inherently has additional uncertainties 511d.” [0084]; here again it shows that the feasible trajectory is based on uncertainties in vehicle position and velocity.)
Xiao and Berntrop are analogous art because they are in the same field of art, path planning for autonomous vehicles. It would have been obvious to one of ordinary skill in the art to modify the vehicle path determined by Xiao to be based on an error probability distribution of a speed of the vehicle as taught by Berntrop in order for the vehicle path to be estimated from an error probability distribution of at least one of a yaw rate, a steering angle, a transverse acceleration, and a speed of the vehicle. The teaching suggestion/motivation to combine is that this would account for uncertainties that are inherently in the vehicle path predictions as taught by Berntrop in [0084].

Regarding claim 17:
Xiao in view of Berntrop teaches all of the limitations of claim 1.
Berntrop further teaches:
The method according to claim 1, wherein one of the object paths (22) is predicted based on an instantaneous position and instantaneous velocity vector of the object and the remaining object path (24) is predicted based on an inaccuracy in the instantaneous position and the instantaneous velocity vector of the object. (“FIG. 5D shows an example of modeling a motion of a vehicle using a probability density function according to one embodiment. In the scenario of FIG. 5D, the vehicle being measured 510d is behind the host vehicle 530d. The lane boundaries 540d are also shown. There are a number of uncertainties in the prediction. For example, sensor uncertainties or uncertainties in the map of the road network, which combined gives uncertainties 509d on the position and velocity of the measured vehicle and uncertainties 530d on the position and velocity of the host vehicle.” [0084]; here it shows that the motion plan is predicted based on uncertainties in the position and velocity of the measured vehicle. See paragraph [0083] where it also teaches that a trajectory is based on the velocity and heading)
Xiao and Berntrop are analogous art because they are in the same field of art, path planning for autonomous vehicles. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the object path as taught by Xiao to include the object path predicted based on an instantaneous position and velocity and an uncertainty in the instantaneous position and velocity as taught by Berntrop in order to predict an object path based on an instantaneous velocity and position and an uncertainty in the instantaneous velocity and position. The teaching suggestion/motivation to combine is that it would help overcome inherent uncertainties in the predictions as taught by Berntrop in paragraph [0084], “Thus, the prediction inherently has additional uncertainties 511d.”

Regarding claim 18:
Xiao in view of Berntrop teaches all of the limitations of claim 1.
Xiao further teaches:
Wherein each of the vehicle paths and the at least one object path are tested in pairs for collision and given a collision probability and the overall probability of collision is obtained by adding the collision probabilities of each of the tested pairs of vehicle paths and the at least one object path. (“possible position of the vehicle 100 may then be checked against the different vectors of all objects in the environment provided by the stochastic model(s) 1000. If a vector associated with an object would have a high probability of being in the same position as the vehicle 100 at that time t, then that vector 1400 would lead to a high chance of collision. The CPU 708 can determine the probability of an object being in the same position as the vehicle 100 at that time t by multiplying the probability of the object being in the position by the probability of the vehicle 100 being in the position. Then, the CPU 708 can compare the probability of the object and the vehicle 100 occupying the same position to a threshold. The threshold can be predetermined or be set by a user, manufacture, dealer, etc.” [0130]; here it shows that an overall collision probability is calculated by multiplying (adding) an object probability and a vehicle probability. See also paragraph [0131].)

Claims 6-8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao (U.S. Pub. No. 20180141544) in view of Berntrop (U.S. Publication No. 20180284785) in view of Barfield (U.S. Publication No. 20170101093).
Regarding claim 6:
Xiao in view of Berntrop teaches all of the limitations of claim 1.
Barfield teaches:
wherein the weighting criterion is formed by summation of multiple collision probabilities. ("In equation 4, W.sub.c, W.sub.Q, and W.sub.r correspond to weighting factors associated with collision probability and confidence 203-A, avoidance probability 203-B, and/or risk score 203-C. Furthermore, P(collision) may represent the probability of a collision, and P(avoidance) may represent the probability of avoiding a collision. In this example, the response score generated by decision module 230 may represent a weighted sum representing the likelihood of an accident, chances for avoiding the accident, and the dangers associated with the accident." [0056]; here it shows that multiple collision probabilities are summed together to determine the overall likelihood of collision involving the vehicle.)
Xiao, Berntrop, and Barfield are analogous art because they are in the same field of art, control systems for collision avoidance. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the weighting criterion as taught by Xiao in view of Berntrop to be formed by a summation of multiple collision probabilities as taught by Barfield in order for the weighting criterion to be formed by a summation of multiple collision probabilities. The teaching suggestion/motivation to combine is that by summing multiple collision probabilities a more accurate determination of collision avoidance can be made.

Regarding claim 7:
Xiao in view of Berntrop teaches all of the limitations of claim 1.
Barfield teaches:
wherein the weighting criterion is formed by a weighted summation of multiple collision probabilities. ("In equation 4, W.sub.c, W.sub.Q, and W.sub.r correspond to weighting factors associated with collision probability and confidence 203-A, avoidance probability 203-B, and/or risk score 203-C. Furthermore, P(collision) may represent the probability of a collision, and P(avoidance) may represent the probability of avoiding a collision. In this example, the response score generated by decision module 230 may represent a weighted sum representing the likelihood of an accident, chances for avoiding the accident, and the dangers associated with the accident." [0056]; here it also shows that the summation is a weighted summation.)
Xiao, Berntrop, and Barfield are analogous art because they are in the same field of art, control systems for collision avoidance. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the weighting criterion as taught by Xiao in view of Berntrop to be formed by a weighted summation of multiple collision probabilities as taught by Barfield in order for the weighting criterion to be formed by a summation of multiple collision probabilities. The teaching suggestion/motivation to combine is that by summing multiple collision probabilities using weighting factors, a more accurate determination of collision avoidance can be made.

Regarding claim 8:
Xiao in view of Berntrop teaches all of the limitations of claim 1. 
Barfield teaches:
wherein the weighting criterion is formed by summation of a predetermined number of selected collision probabilities. ("collision likelihood module 222 may estimate collision probabilities by deterministic, heuristics-based methods, and/or stochastic methods based on historical data included in driving data 202. Collision likelihood module 222 may determine other pre-crash indicators from an analysis of input data 202. For example, collision likelihood module 222 may record and label portions of input data 202 that correspond to a collision and/or a near collision event. Collision likelihood module 222 may add other labels to driving data 202, such as to identify portions of input data 201 associated with high acceleration events. Portions of driving data 202 that have been labeled as historical events by collision likelihood module 222 may be used to determine the probability of a future collision as collision probability and confidence 203-A. Collision likelihood module 222 may determine collision probability and confidence 203-A based on summing relative changes in collision likelihoods associated with different factors, and the dividing the summed relative changes in collision likelihoods associated with different factors by a sum of the factors to normalize the resulting value." [0072])
Xiao, Berntrop, and Barfield are analogous art because they are in the same field of art, control systems for collision avoidance. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the weighting criterion taught by Xiao in view of Berntrop to be formed by summation of a predetermined number of the highest or randomly selected collision probabilities as taught by Barfield in order for the weighting criterion to be formed by the summation of a predetermined number of randomly selected collision probabilities. The teaching suggestion/motivation to combine is that by summing multiple collision probabilities using the highest or randomly selected collision probabilities, a more accurate determination of collision avoidance can be made.

Regarding claim 11:
Xiao in view of Berntrop teaches all of the limitations of claim 1.
Barfield teaches:
wherein the collision avoidance maneuver comprises an audible, visible or tactile warning is output by an automotive system. ("For example, decision module 230 may determine whether the take no action, warn the driver, take partial control of vehicle 101, and/or take total control of vehicle 101." [0075]; here it shows that a collision avoidance maneuver can consist of warning the driver. Paragraph [0053] shows that it can be a visual warning, "the driver warning may visually identify potential hazards to the driver.")
Xiao, Berntrop, and Barfield are analogous art because they are in the same field of art, control systems for collision avoidance. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the collision avoidance maneuver as taught by Xiao in view of Berntrop to include an audible, visible or tactile warning being output to the driver as taught by Barfield in order for the collision avoidance maneuver to include warning a driver of a collision. The teaching suggestion/motivation to combine is that by notifying a driver that a collision is detected, the driver can be prepared to control the vehicle or can be aware that the vehicle will be controlled automatically. 

Regarding claim 12:
Xiao in view of Berntrop teaches all of the limitations of claim 1.
Barfield teaches:
wherein the collision avoidance maneuver comprises the fact that a speed of the vehicle (10) being altered by an automotive system. ("Collision avoidance unit 170 may perform one or more actions based on data received from collision prediction unit 110. For example, collision avoidance unit 170 may selectively change the operation of one or more components of vehicle 101, such as to change a velocity of vehicle 101 or even cause vehicle 101 to stop (e.g., by applying brakes, changing transmission gears, modifying levels of fuel supplied to an engine, etc.)” [0026]; here it shows that a collision avoidance maneuver can consist of altering the speed of the vehicle.)
Xiao, Berntrop, and Barfield are analogous art because they are in the same field of art, control systems for collision avoidance. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the collision avoidance maneuver as taught by Xiao in view of Berntrop to include the altering of the vehicle speed as taught by Barfield in order for the collision avoidance maneuver to alter the speed of the vehicle. The teaching suggestion/motivation to combine is that by being able to control the speed of the vehicle in collision avoidance, a serious accident can be avoided.

Response to Arguments
	In response to applicant’s argument that Berntrop does not disclose that the trajectories of the host vehicle are generated based on the known sensor/map data uncertainty, the examiner respectfully disagrees and points applicants attention back towards paragraph [0084] of Berntrop where it reads, “For example, sensor uncertainties or uncertainties in the map of the road network, which combined gives uncertainties 509d on the position and velocity of the measured vehicle and uncertainties 530d on the position and velocity of the host vehicle.” 
	In response to applicant’s argument that Berntrop does not generate multiple vehicle paths for the host vehicle based on driving dynamics and an error distribution associated therewith or assign a weight to each generated vehicle path, the examiner respectfully disagrees and points the applicant’s attention towards paragraph [0079] where it states, “If there are more than one trajectory in the subset of feasible trajectories that are similar to the trajectory of the measured vehicle are more than one, there is a possibility that either of these trajectories can be the one the vehicle will follow. Thus, if there are more than one similar trajectory in the subset, all of these trajectories can be possible future trajectories of the currently measured vehicle.” Here it shows that multiple trajectories can be measured for the host vehicle and paragraph [0081] shows that a probability is generated for each trajectory. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAL A SHAH whose telephone number is (571)272-5782. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 4692959067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMAL A SHAH/Examiner, Art Unit 3664                                                                                                                                                                                                        
/Nicholas Kiswanto/Primary Examiner, Art Unit 3664